Citation Nr: 1303425	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1956 to September 1957.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, a Travel Board hearing was held before one of the undersigned Veterans Law Judges.  A transcript of the hearing has been associated with the claims file.  In December 2010, the Board remanded the case to the RO for additional development.  In September 2012, a second Travel Board hearing was held before another of the undersigned.  A transcript of that hearing has also been associated with the claims file.  Because a governing regulation provides that each Board Member who conducted a hearing in a matter must participate in the decision on the matter, this case was assigned to a panel of three Veterans Law Judges.  The Veteran was advised of his right to a hearing before the third of the undersigned; at the September 2012 hearing he waived such a hearing.  

As noted in the December 2010 Board remand, the issue of service connection for tinnitus has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if action on his part is required. 


REMAND

In December 2010, the Board remanded the case to the RO in part to ensure that all reasonable attempts have been undertaken to develop the Veteran's claim in obtaining his service records, as most were presumed destroyed during a fire at the National Personnel Records Center in July 1973.  Further, the RO was directed to notify the Veteran of any futile efforts to obtain the records.  In a December 2011 VA memorandum, a formal finding of unavailability of complete service treatment records was made.  Although the Veteran's dates of service were correctly identified, the name of another individual was listed in the memorandum.  The RO has not informed the Veteran of its efforts to obtain any additional service records.  The RO should correct this procedural inconsistency.  

Furthermore, the Board previously remanded the case to the RO in order to obtain another VA medical opinion that addressed the etiology of the Veteran's bilateral hearing loss.  It was particularly directed that the claims file be made available to the VA examiner for review, that the examiner address the Veteran's assertions that he separated from service with hearing problems that progressively and gradually worsened over time, and that rationale for all opinions be expressed.  

A VA examiner in January 2012 initially stated that an opinion concerning the etiology of the Veteran's hearing loss could not be offered as the claims file was not available at that time.  In a subsequent amended examination report dated in January 2012, the VA examiner stated that although the claims file was not available for review, it was previously reviewed in February 2008 and it was felt that a competent medical opinion could be furnished from reviewing the findings of the previous claims file review.  The examiner then opined that the previous opinion remained unchanged in that the Veteran's hearing loss was less likely as not related to his military service.  In providing rationale, the examiner stated that the Veteran's assertion of military noise exposure and hearing problems after service were considered but that there was no documentation to support this as the claims file was silent for complaints of evidence of hearing loss and that no other supporting military or private documentation was provided to support a nexus between the current audiologic results and hearing loss at or closer to the Veteran's discharge from service.  
 
The Board finds, however, that after the VA examination reports of January 2012 were received, the RO did not readjudicate the claim and notify the Veteran of its determination.  Rather, the claims file was transferred to the Board following the Board hearing in September 2012, and there is no supplemental statement of the case to reflect that the RO has even considered the January 2012 VA examination reports.  

Further, after reviewing the examination reports, the Board agrees with the statement of the Veteran's representative in January 2012, arguing that a new, adequate opinion must be sought, which is based on a review of the entire claims file.  The VA examiner in September 2012 relied on the reported findings of a previous VA examination report, believing them to be sufficient.  Notwithstanding the fact that the Board specifically directed that the claims file be available for review, additional pertinent evidence was added to the claims file since the previous examination in February 2008, which the examiner in 2012 did not address.  Notably, additional statements and testimony were added to the claims file.  For example, the Veteran testified that he sought treatment for hearing loss in the early 1990s at St. Joseph Medical Center, and the Veteran's wife indicated in a statement that the Veteran had been complaining of hearing loss while in the service up until he was issued hearing aids.  Moreover, at the September 2012 hearing, the Veteran's wife stated that she met the Veteran in 1958 (although they were not married until much later) and that she then noticed that his hearing was "leaving" and that it became bad over the years.  The VA examiner in January 2012 relied on the absence of corroborating documentation - presumably objective medical evidence - of hearing loss, but did not furnish adequate explanation for the disregard of lay statements that purportedly link the current hearing loss to the Veteran's time in service.  

Where, as here, the requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all reasonable steps have been undertaken to obtain the Veteran's service records.  If the records are not located, document the steps taken to secure them, and notify the Veteran of VA's inability to obtain them in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, arrange for the Veteran to be scheduled for an examination by an audiologist or otologist to determine the etiology of his bilateral hearing loss.  The Veteran's claims folder must be made reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss is related to noise trauma in service. 

In formulating the opinion, the VA examiner is asked to consider, and address as appropriate, the following significant facts as determined by the Board based on the procurable and assembled data.  The Veteran was born in 1937 and served on active duty from October 1956 to September 1957.  His military occupational specialty was a light weapons infantryman, and for the purposes of the discussion and opinion, he was exposed to acoustic trauma in service.  Except for a separation physical examination and medical history report dated in September 1957, the service treatment records are unavailable.  The separation examination indicates that the Veteran was 15/15 for whispered and spoken voice, and there was no report of ear, nose, and throat trouble on a medical history report at that time.  After service, the Veteran worked in various industry jobs where he was exposed to noise in factories.  In his claim for service connection, the Veteran asserted that his hearing loss began during service when he had no hearing protection, that his hearing loss became gradually worse over time after he separated from service, that he was turned away by the VA in Birmingham in 1958 when seeking a hearing evaluation at that time, and that an audiologic evaluation in 1991 at St. Joseph Medical Center found hearing loss (although records of that visit are not of record).  The Veteran's current wife testified that she met him in 1958 and that his hearing at that time was "leaving."   

The Veteran is competent to describe noise exposure in service, which is within the realm of his personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  Further, the Veteran is competent to report he had hearing problems during and after his military separation, and his wife is competent to report her observations regarding the difficulties the Veteran may have had relating to hearing ability.  

The examiner must explain the rationale for all opinions.  

3.  After the foregoing development is completed, readjudicate the claim of service connection for bilateral hearing loss, to include consideration of all evidence added to the claims file since the last supplemental statement of the case in June 2009.  If it remains denied, furnish the Veteran an appropriate supplemental statement of the case; afford him and his representative the opportunity to respond; and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
      GEORGE R. SENYK		          S. L. KENNEDY
	       Veterans Law Judge                                              Veterans Law Judge     
   Board of Veterans' Appeals                                  Board of Veterans' Appeals



	                         __________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


